Title: To Thomas Jefferson from John Devereux DeLacy, 23 May 1804
From: DeLacy, John Devereux
To: Jefferson, Thomas


          The petition of John Devereux DeLacy
          Humbly sheweth
          That your petitioner prays as he heretofore has prayed that you sir would take cognizance of his case personally and make therein such order as to you Sir shall appear Just and expedient.
          That your petitioner having been Atty in fact for William Blount late of Tennessee Decd who was Executor to and a surviving partner of David Allison Decd. late Philada. and being in the prosecution of matters connected with the estates of the aforesaid Allison Blount &c as well as of the immediate concerns of your Petitioner and of Peter Lohra of Philadelphia who was Jointly concerned and interested with your petitioner in certain debts of Record in the supreme Court of Pennsylvania all which shall in due time be fully and faithfully stated to you Sir. Your petitioner was arrested & seized on Board a British vessel wherein he was passenger and was transmitted to a spanish prison without even the charge against him being made known to him tho demanded by him and was there kept twenty two months tho long known to the spanish Government to be an American Citizen and Recd by them as such, and was deprived of all his papers some of which are of the last importance to himself as well as to very many worthy citizens of the U.S. namely all those concerned in any wise with the estates of Allison Blount &c &c. Wherefore your petitioner earnestly prays you Sir to instruct the Governor of New Orleans to procure from the spanish Commissioners the papers Relative to Blount & Allison as well as the letters of Lohra to your petitioner which were intercepted by the spanish Government and of which papers and letters Required Governor Claiborne has a statement
          Your petitioner has been reluctantly obliged to protest against Genl. James Wilkinsons having any matter or thing to say or do in any affairs that related to or in which your petitioner was or is interested, the motives for which protest delicacy prevents your petitioner assigning at the moment
          A compromise having been entred into by the Commissioners of the U.S. with the commissioners of his most Catholic Majesty by which a number of prisoners were liberated and a condition imposed upon your petitioner previous to his release, and he obliged to enter into Bond for the performance of said condition Your petitioner begs leave with humility to appeal to you Sir for your decree upon the said Bond to obtain which he does hereby protest the said Bond and appeal to you thereon, praying you Sir to place it in Your petitioners power to collect all the proofs upon the subject to lay before you Sir before you proceed to decide and also praying and beseeching you Sir to make such order therein when the proofs shall have been collected and laid before you (Sir) as to you shall seem meet Just and expedient for which your petitioner as in duty bound will gratefully pray &c &c
          
            John Devx DeLacy
          
          
            Balize May the 23d. 1804
          
        